NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DOMINICK DELEGGE, DOC #D51783,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1152
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Brooke Elvington of Brooke Elvington
Appellate Law of Fort Lauderdale
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.